                       Case: 1:19-cv-01533 Doc #: 1-1 Filed: 07/03/19 1 of 3. PageID #: 19




03/15/2018
Sheriff Clifford Pinkney
Cuyahoga County Correction Center
1215 West 3rd Street
Cleveland, OH 44113



RE: 2017 Annual Jail Inspection

Dear Sheriff Clifford Pinkney:

In accordance with Section 5120.10 of the Ohio Revised Code and Executive Order 92-03 of the Department of
Rehabilitation and Correction, the Cuyahoga County Correction Center, a full service jail, was inspected on 11/14/2017.
The inspection was restricted to assessing compliance with a group of standards, selected from the Standards for
Jails in Ohio promulgated by the Department of Rehabilitation and Correction. The group of standards being inspected
focused on Reception & Release, Classification, Security, Housing, Sanitation and Environmental Conditions,
Communication, Visitation, Medical and Mental Health Services, Food Service, Recreation and Programming, Inmate
Discipline, Administrative Segregation, Grievance, Staffing, and Staff Training. The inspection consisted of this
Inspector receiving and/or reviewing requested documentation and/or materials, touring selected areas of the jail, and
having discussions with various jail staff.

The total actual general housing capacity for the Cuyahoga County Correction Center is 1765. On the date of the jail
inspection, there were 2281 inmates incarcerated in the Cuyahoga County Correction Center. The Ohio Department of
Rehabilitation and Correction recommended housing capacity for the jail is 1765, which is based upon total available
living space and other requirements. Officials should maintain prisoner counts within the Department’s recommended
capacity figure.

The Cuyahoga County Correction Center (Full Service Jail) is in compliance with 108 standards, 53 "Essential", and 55
"Important".


5120:1-8-01 (A)(1); -01 (A)(3); -01 (A)(4); -01 (A)(7); -01 (A)(9); -01 (A)(12); -02 (B)(1); -02 (B)(2); -02 (B)(4); -02 (D);
-03 (A)(1); -03 (A)(3); -03 (A)(4); -03 (A)(5); -03 (A)(6); -03 (A)(7); -03 (B)(2); -03 (B)(4); -03 (B)(5); -03 (B)(6); -03 (B)
(7); -03 (B)(8); -03 (B)(9); -03 (B)(10)(a); -03 (B)(10)(b); -03 (B)(10)(c); -03 (B)(10)(d); -03 (B)(11)(b); -03 (B)(11)(c);
-03 (B)(12); -03 (B)(15); -03 (B)(16); -03 (B)(17); -04 (C); -04 (D); -04 (E); -04 (H); -04 (K); -05 (A); -05 (B); -05 (C);
-05 (E); -05 (G)(1); -05 (G)(2); -05 (H)(3); -05 (I); -05 (J); -05 (K); -05 (L); -05 (M); -05 (N); -05 (O); -05 (P); -05 (Q); -06
(B); -06 (C); -06 (G); -07 (A); -07 (D); -07 (E); -07 (H); -07 (I); -09 (A); -09 (B); -09 (C); -09 (D); -09 (E); -09 (F); -09 (G);
-09 (H); -09 (J); -09 (K); -09 (M); -09 (N); -09 (P); -09 (Q); -09 (R); -09 (U); -09 (V); -09 (W); -09 (X); -10 (A); -10 (B); -10
(C); -10 (D); -10 (E); -10 (F); -10 (G)(1); -10 (G)(2); -11 (B); -11 (E); -12 (B); -12 (C); -12 (F); -12 (G); -12 (H); -15 (B);
-15 (D); -15 (E); -16 (A); -17 (D); -17 (E); -17 (F); -17 (G); -18 (A); -18 (B); -18 (C); -18 (E);


The Cuyahoga County Correction Center did not comply with 6 standards, 0 "Essential", and 6 "Important". This letter
is intended to serve as a basis for developing plans of action for bringing the facility into compliance with the
deficiencies noted during the inspection.


5120:1-8-04 (A) (4) Full service jails shall provide inmates with sufficient space. The jail shall maintain documentation

                                 Operation Support Center · 770 W. Broad Street · Columbus, Ohio 43222
                                                            www.drc.ohio.gov
                                                                                                                                     Exhibit 1
                     Case:
regarding square footage and1:19-cv-01533
                             maximum occupancyDocfigures
                                                    #: 1-1
                                                         for Filed:  07/03/19
                                                             all housing          2 ofareas,
                                                                         and holding    3. PageID
                                                                                             and shall#: 20 with the
                                                                                                       comply
following minimum requirements: Dayspace: (Important) Thirty-five square feet per number of occupants occupying
the dayspace at one time. Minimum size of one hundred five square feet.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of day space for each inmate.


5120:1-8-04 (B) (Important) ) Seating shall be provided in holding areas, holding cells, housing cells, dormitories,
dayrooms and eating areas for each inmate.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of seating for each inmate


5120:1-8-04 (F) (Important) Toilet facilities at a minimum of one operable toilet for every twelve occupants.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of toilets for this standard.


5120:1-8-04 (G) (Important) Shower facilities at a minimum of one operable shower for every twelve occupants. Water
temperatures shall be controlled thermostatically in a range from one hundred five to one hundred twenty degrees
Farenheit.

Comments: The jail has exceeded the Bureau Recommended Capacity for their facility and there is not the required
amount of showers for this standard.


5120:1-8-04 (J) (Important) Natural light shall be provided in housing units, dorms, cells and/or dayspaces.

Comments: The age and layout of the existing jail facility does not provide natural light for Housing Unit 4 North, not
meeting the requirements for this standard.


5120:1-8-11 (A) (Important) Exercise and/or equipment for inmates shall be provided and the jail shall ensure that
inmates are offered at least five hours per week.

Comments: The jails current policy, procedures and practices need reinforced to reflect standard and components
specified. Additionally, the jail's supporting documentation did not evidence compliance for this standard regarding
recreation access for the Inmate Population in Jail 1.


The Cuyahoga County Correction Center is in compliance with 100% of the Essential Standards and at least 90% of
the Important Standards meeting the requirements of a “Compliant Jail”. It should be noted however; the jail did not
comply with 6 of the Important Standards upon which the facility was inspected. This letter is intended to serve as a
basis for developing plans of action for bringing the facility back into compliance with the remaining deficiencies noted
during the inspection.

The Bureau of Adult Detention encourages the jail to correct the remaining deficiencies noted in the inspection report
prior to the next annual jail inspection. Plan of Action forms are enclosed and can be submitted through the Ohio Jail
Management System (OHJMS) at www.OHJMS.Intelligrants.com. Feel free to contact the Bureau if you need
assistance or clarification in this effort. The Bureau remains available to discuss the aspects of this report and to
provide reference materials or assistance as desired.


Sincerely,




                              Operation Support Center · 770 W. Broad Street · Columbus, Ohio 43222
                                                         www.drc.ohio.gov
                                                                                                                            Exhibit 1
                   Case: 1:19-cv-01533 Doc #: 1-1 Filed: 07/03/19 3 of 3. PageID #: 21




Joel Commins, State Jail Inspector
Bureau of Adult Detention
615 Superior Ave
Cleveland, Ohio 44113
Phone: (216) 787-4902
Email: joel.commins@odrc.state.oh.us




                           Operation Support Center · 770 W. Broad Street · Columbus, Ohio 43222
                                                      www.drc.ohio.gov
                                                                                                   Exhibit 1
